                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     RAJA KANNAN,                                       Case No.17-cv-07305-EJD (VKD)
                                                           Plaintiff,
                                   9
                                                                                            INTERIM ORDER RE JOINT
                                                 v.                                         DISCOVERY DISPUTE LETTERS
                                  10

                                  11     APPLE INC.,                                        Re: Dkt. Nos. 140, 141
                                                           Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On October 7, 2019, the parties filed various discovery-related submissions. The Court

                                  15   addresses some of those submissions on an interim basis as follows:

                                  16                  1.         Dkt. Nos. 140 and 141
                                  17          The parties filed joint discovery dispute letters concerning a protective order and defendant

                                  18   Apple Inc.’s motion to compel third parties to comply with subpoenas for plaintiff Raja Kannan’s

                                  19   employment applications. Dkt. Nos. 140, 141. Mr. Kannan’s portions of those letters exceed the

                                  20   1,500-word limit. See Standing Order for Civil Cases at 3. The Court therefore strikes Mr.

                                  21   Kannan’s portions of those letters. Mr. Kannan may resubmit his portions of those letters to

                                  22   conform with the word limit by October 11, 2019, 12:00 p.m. Any resubmissions may not

                                  23   include arguments not made in the previous submissions.

                                  24                  2.         Apple’s subpoenas to medical providers
                                  25          The parties also filed a further joint status report concerning Apple’s third-party subpoenas

                                  26   to medical providers that were the subject of an earlier joint discovery dispute letter and prior

                                  27   orders of the Court. Dkt. Nos. 108, 113, 120, 129, 143. The Court has reviewed the October 7,

                                  28   2019 status report and finds that Mr. Kannan’s objections were resolved by the Court’s September
                                   1   30, 2019 order. Dkt. No. 129. In view of the update Apple has provided, the Court further orders

                                   2   as follows:

                                   3          1. The disputes as to San Andreas Regional Center and Dr. Dagmar Maria Horvath have

                                   4                 been resolved.

                                   5          2. With respect to Kaiser Permanente, Dr. Molly McCullough, and Dr. Carrie Silver,

                                   6                 Apple asks the Court to compel those third parties to produce the requested information

                                   7                 by October 11, 2019. However, there is no indication that the third parties have

                                   8                 objected or refused to provide the requested information. If such a dispute arises, the

                                   9                 appropriate course of action is for Apple and any objecting third party shall seek

                                  10                 resolution of the dispute using the discovery dispute resolution procedures set forth in

                                  11                 the Court’s Standing Order for Civil Cases and the operative protective order.

                                  12          3. If it has not already done so, Apple shall promptly provide a copy of the Court’s
Northern District of California
 United States District Court




                                  13                 September 30, 2019 order (Dkt. No. 129) and the operative revised protective order

                                  14                 (Dkt. No. 122) to all third-party subpoena recipients who have not yet complied with

                                  15                 the subpoenas.

                                  16          4. First Legal shall forward the documents received from the Cupertino Union School

                                  17                 District to Apple, based on Apple’s report that the third party has indicated those

                                  18                 documents do not require further redaction.

                                  19          5. After Apple receives documents or information from a medical provider that reflect

                                  20                 that provider’s efforts to produce records that include only the information specifically

                                  21                 called for in the subpoena, Apple shall direct First Legal to return to the medical

                                  22                 provider any prior production of records that were not so limited. From the parties’

                                  23                 status report, the Court infers that this directive applies to records originally produced

                                  24                 by Kaiser Permanente, San Andreas Regional Center, Dr. Horvath, Dr. McCullough,

                                  25                 and/or Dr. Silver.

                                  26          6. Apple shall provide a copy to Mr. Kannan of all third-party document production that it

                                  27                 receives from the medical providers in response to the subpoenas. The parties shall

                                  28                 thereafter confer about appropriate designations for those documents under the
                                                                                            2
                                   1             operative protective order.

                                   2          IT IS SO ORDERED.

                                   3   Dated: October 9, 2019

                                   4

                                   5
                                                                                   VIRGINIA K. DEMARCHI
                                   6                                               United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                               3
